Citation Nr: 0124817	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  95-12 095	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office 
in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a skin disability formerly diagnosed as eczematous dermatis.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The referenced rating decision granted 
service connection for eczematous dermatitis and a 
noncompensable evaluation was assigned for such.  The veteran 
subsequently disagreed with the level of disability assigned.  
A September 1995 rating decision increased the veteran's 
disability evaluation to 10 percent, effective September 14, 
1993, the date of his initial claim.  However, the veteran 
continued to disagree with the level of disability assigned, 
and he disagreed with the effective date of the grant of 
service connection.

In a May 1997 decision, the Board denied an increased 
evaluation for the veteran's service disability and denied an 
earlier effective date of the grant of service connection.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In August 
1999, the Court issued a Memorandum Decision, which affirmed 
the Board's May 1997 decision with regard to the effective 
date claim and vacated and remanded the portion of that 
decision relating to the evaluation of the veteran's 
disability.  The matter has since been returned to the Board 
for compliance with directives that were specified by the 
Court.


FINDING OF FACT

The veteran's current skin disability involves an extensive 
area of his body and is manifested by mild scaling, pruritus, 
redness and discoloration; he does not have, exfoliation, 
ulceration, crusting, or associated nervous manifestations.



CONCLUSION OF LAW

The criteria for an initial 30 percent rating for a skin 
disability formerly diagnosed as eczematous dermatis are met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R. § 3.102).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (to be codified at 38 C.F.R. § 3.159(b)).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)).

In this particular case, although the RO did not have the 
benefit of the explicit provisions of the VCAA, the RO 
nevertheless made reasonable efforts to develop the record, 
in that the service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  The RO has also requested and obtained both VA and 
private medical records and reports.  The veteran has 
subsequently undergone a VA compensation examination in March 
1994 and more recently in November 2000, and copies of the 
examination reports have been associated with the file.  
Thereafter, by virtue of a July 1994 rating decision, a March 
1995 Statement of the Case, and a September 1995 and April 
2001 Supplemental Statement of the Case issued during the 
pendency of this appeal, the veteran was given notice of the 
applicable legal criteria and lay and/or medical evidence 
necessary to substantiate his increased rating claim.  In 
June 1995, the veteran was scheduled for a personal hearing 
at the local RO.  Additionally, in a VA letter of August 
2000, both the veteran and his representative were advised 
that additional argument and evidence in support of the 
veteran's appeal could be submitted; however, the veteran has 
indicated that he has no further evidence or argument to 
offer at this time.  Thus, under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law.  Adjudication of this appeal, without 
remand to the RO for initial consideration under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, 
the claim is ready to reviewed on the merits.


I.  Factual Background

The veteran had active military service from December 1973 to 
May 1980.
His service medical records indicate he injured his left 
shoulder while in service.  He was subsequently diagnosed as 
having an AC separation, and he was treated with open 
reduction and internal fixation utilizing Dacron tape.  

In September 1993, the veteran submitted a claim for 
entitlement to service connection for a skin condition.

In correspondence dated in the same month, September 1993, 
Dr. S.K.E., D.O., stated that since the veteran has had 
shoulder surgery and a Dacron tape placed, he has 
subsequently had a continued rash.  The physician indicated 
that there seemed to be a cause and affect relationship 
between the Dacron and his chronic skin sensitivity.  He 
further advised that the veteran's rash has been unresponsive 
to topical chloride steroids and antihistamines.  Testing at 
the physician's facility revealed the veteran did indeed have 
sensitivity to Dacron and consequently, the veteran was 
undergoing immunotherapy for this condition.

In March 1994, the veteran underwent a VA compensation 
examination for purposes of evaluating his skin condition.  
At this time, the veteran reported subjective complaints, 
which included pain and pruritus.  Objective findings 
indicated the presence of multiple erythematous papules, 
perifollicular on the buttocks, thighs and legs, and some 
perifollicular pustules.  The examiner noted that the veteran 
exhibited very subtle erythematous patches on the medial 
upper arms, as well as a minimal amount of scaling.  The 
veteran was diagnosed with mild eczematous dermatitis of the 
upper extremities.

VA medical progress notes, dated in June 1994, indicate the 
veteran was seen for his allergy condition.  It was noted 
that the veteran was allergic to grass, ragweed, mold, other 
weeds, cat, dog, newsprint, and tobacco, but he discontinued 
taking allergy shots for financial reasons.

By a July 1994 RO rating decision, the veteran's claim of 
entitlement to service connection for eczematous dermatitis, 
and a noncompensable evaluation was assigned for such.  
(Since this July 1994 RO decision, the veteran's rating has 
been increased to 10 percent.)

In June 1995, the veteran testified regarding his symptoms 
stemming from his skin condition.  He advised that close to 
100 percent of his body is affected by his skin condition.  
He indicated that he treated his condition through the use of 
medication and prescription soap.  He also advised that he 
took Tylenol to hold off the itching and rash.  According to 
the veteran, although these combined treatments provide him 
with some relief, his rash is not eliminated and it never 
goes away.  Consequently, the veteran advised that he is 
limited in the foods that he can eat because he will receive 
large bumps on his buttocks area.  The bumps hurt him, and 
the only relief he experiences comes from breaking the bumps 
open for drainage.  Although the veteran believes he 
generates more bumps during the warmer months, he 
nevertheless indicated that his bumps are constant all year 
round.  Moreover, he testified that he will not go anywhere 
without a shirt because of his skin condition.  He indicated 
that he seldom wore shorts anymore because the rash goes down 
his legs and other parts of his body.  He expressed that he 
felt that he could not do anything in public due to his rash 
because he does not like to be looked at as if he is somebody 
different.  In regards to seeking medical treatment for his 
condition, he advised that he mainly sees a doctor to get 
cream in order to relief his itching.  Lastly, the veteran 
submitted photographs of himself, which he believes evidences 
his current level of disability due to his skin condition.  
In regards to these photographs, he testified that he 
believed that the photographs reflect how his skin gets red 
due to his rash, and how subsequent discoloration occurs 
after his skin welts and breaks the skin.  According to the 
veteran, the discolored portion of his skin is the area in 
which he experiences a great deal of itching.  He indicated 
this discoloring is permanent, and after his welts break the 
skin, his skin becomes dry and scaly.

In November 2000, the veteran submitted a VA medical report, 
dated in June 1997, evidencing that he was treated for his 
skin condition.  At this time, he reiterated his medical 
history of having had a repaired left shoulder separation.  
He denied a family history of skin problems, and he advised 
that he worked as a postmaster in Illinois.  Physical 
examination revealed macular red lesions at multiple sites on 
the back of the veteran's arms, chest, back, and groin area.  
It was noted that the veteran had itching, but no scaling.  

Finally, in the same month, November 2000, the veteran 
underwent another VA examination for purposes of evaluating 
his skin condition.  During this examination, the veteran 
stated that his skin eruptions are very itchy, and the 
condition is exacerbated in the summer time due to the heat 
and sweating.  He indicated that he has subsequently used 
shampoo on areas several times per week during exacerbations 
with improvement.  He reported that his skin eruptions are 
improved during the winter months and with treatment, but he 
also noted that there is always some degree of pruritus of 
the skin.  Upon physical examination, it was noted that the 
veteran had well demarcated erythematous patches with slight 
scale on the upper trunk and right shoulder along with sites 
on bilateral upper portion of his thighs.  There was a slight 
degree of exfoliation of the skin, but no ulceration or 
crusting.  It was noted that there were no associated nervous 
manifestations.  The final diagnosis was that the veteran had 
chronic recurrent tinea versicolor of the upper trunk and 
right shoulder along with sites on his bilateral upper 
thighs.  The examiner indicated that the veteran's dermatis 
was of moderate severity and non-disfiguring.


II.  Legal Analysis

As previously noted, the veteran contends that his current 10 
percent evaluation does not adequately reflect the severity 
of his service-connected skin disability.

In this regard, disability evaluations are assigned by 
applying a schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  Moreover, the VA has a duty 
to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The VA is also required to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in the veteran's favor.  38 C.F.R. § 4.3.

In addition, as the veteran has appealed from an initial 
award, consideration will be given as to whether an initial 
rating greater than 10 percent for his service connected 
eczematous dermatitis of the upper extremities was warranted 
for any period of time during the pendency of his claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Currently, the veteran's skin disability is rated as 10 
percent disabling under Diagnostic Code 7806, as comparable 
to eczema.  When a disability not specifically provided for 
in the rating schedule is encountered, it will be rated under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. §§  
4.20, 4.27 (2001); Butts v. Brown, 5 Vet. App. 532 (1993).

Under the above-referenced applicable rating criteria, a 10 
percent rating is assigned where there is eczema involving an 
exposed surface or extensive area, and the eczema results in 
exfoliation, exudation, or itching.  A 30 percent rating is 
assigned for eczema with exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is assigned for exceptionally repugnant eczema, or 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

A close review of the veteran's testimony, coupled with the 
overall medical evidence in this case, indicates that the 
veteran's current skin disability more nearly approximates 
the rating criteria for a 30 percent evaluation under 
Diagnostic Code 7806.  According to the veteran, close to 100 
percent of his body is affected by his skin condition.  His 
March 1994 VA examination revealed the presence of multiple 
erthematous papules, perifollicular on the buttocks, thighs 
and legs, and some perifollicular pustules.  In addition, the 
veteran exhibited very subtle erythematous patches on the 
medial portion of his upper arms.  VA medical progress notes, 
dated in June 1994, noted the veteran had a rash all over his 
body.  Recent examination of the veteran in November 2000 
revealed the presence of macular red lesions at multiple 
sites on the back of the veteran's arms, chest, back and 
groin area.

As the result of his rash, the veteran indicated that he 
consistently experiences itching.  He further indicated that 
this condition is exacerbated in the summer time due to heat 
and sweating.  He testified that his skin eruptions are 
improved during the winter months and with treatment, but he 
also noted that there is always some degree of pruritus of 
the skin.  Treatment for his itching has included various 
medication, shampoo, and prescription soap, which the veteran 
has utilized as far back as 1993.

Despite his attempts at treating his skin condition, the 
veteran testified that his rash is not eliminated, and it 
never goes away.  More importantly, the veteran has expressed 
concern regarding the social implications of having a skin 
disability.  He testified that he will not go anywhere 
without a shirt because of his skin condition.  He indicated 
that he seldom wore shorts anymore because the rash goes down 
his legs and other parts of his body.  He expressed that he 
felt that he could not do anything in public due to his rash 
because he does not like to be looked at as if he is somebody 
different.  Finally, in support of his assertions, the 
veteran submitted photographs of himself depicting his skin 
condition.  In regards to these photographs, he testified 
that he believed that the photographs reflect how his skin 
gets red due to his rash, and how subsequent discoloration 
occurs after his skin welts and breaks the skin.  Subsequent, 
medical examination of the veteran in November 2000 did 
reveal that the veteran had well demarcated erythematous 
patches with slight scale on the upper trunk and right 
shoulder along with sites of the upper bilateral portion of 
his thighs.  Based on the veteran's subjective complaints 
coupled with the medical findings in this case, the Board 
finds that the criteria for a 30 percent evaluation under 
Diagnostic Code 7806 has in fact been satisfied.  
Accordingly, a higher initial evaluation rating is warranted 
in this case.

An initial rating in excess of 30 percent is not however, 
warranted, as there is no evidence on file showing the 
presence of symptomatology consistent with a 50 percent 
rating.  Specifically, the veteran's November 2000 
examination established that there was a slight degree of 
exfoliation of the skin, but no ulceration or crusting.  
Lastly, it was noted that there were no associated nervous 
system manifestations.  As such, an initial rating of 30 
percent and no higher, is warranted for the veteran's current 
skin disability.

Although there is evidence on file showing the presence of 
increased symptomatology, the Board nevertheless, notes there 
is additionally a lack of evidence regarding an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In this regard, 
the record does not reflect that the veteran's skin 
disability has recently required him to undergo 
hospitalization, nor has the condition interfered with his 
employment, as the veteran recently advised that worked as a 
postmaster in Illinois.  Moreover, while the residuals of his 
skin disability may well cause him some impairment in his 
daily activities, there is nothing to distinguish his case 
from the cases of numerous other veterans who are subject to 
the same schedular rating criteria.  In any event, the Board, 
in the first instance, may not assign an extraschedular 
rating.  See Floyd v. Brown, 9 Vet. App. 88 (1996).

Full consideration has been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Since this issue also deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  The Board finds that the 30 percent 
rating reflects the highest degree of impairment shown since 
the date of the grant of service connection.  As such, the 
rating should be effective since that time.  Therefore, there 
is no basis for staged rating in the present case.



ORDER

An initial 30 percent rating for a skin disability formerly 
diagnosed as eczematous dermatis is granted, subject to the 
regulations governing the payment of monetary awards.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

